Exhibit 1 JOINT FILING UNDERTAKING The undersigned parties hereby agree that the Schedule 13D filed herewith (and any amendments thereto) relating to the Common Stock of BWAY Holding Company is being filed jointly on behalf of each of them with the Securities and Exchange Commission pursuant to Section 13(d) of the Securities Exchange Act of 1934, as amended. VALUEACT SMALLCAP MASTER FUND, L.P. by VA SMALLCAP PARTNERS, LLC, its General Partner By: /s/ David Lockwood Dated:September 1, 2009 David Lockwood, Managing Member VA SMALLCAP PARTNERS, LLC By: /s/ David Lockwood Dated:September 1, 2009 David Lockwood, Managing Member VALUEACT SMALLCAP MANAGEMENT, L.P. by VALUEACT SMALLCAP MANAGEMENT, LLC, its General Partner By: /s/ David Lockwood Dated:September 1, 2009 David Lockwood, Managing Member VALUEACT SMALLCAP MANAGEMENT, LLC By: /s/ David Lockwood Dated:September 1, 2009 David Lockwood, Managing Member By: /s/ David Lockwood Dated:September 1, 2009 David Lockwood, Managing Member
